Leo A. Bird, upon a complaint alleging negligence, recovered judgment against the Clover Leaf-Harris Dairy for injuries to his automobile, the result of the collapse of a canopy and part of the wall of a building in the Dairy's creamery plant. He relied upon the doctrine of res ipsa loquitur, based upon the collapse of the canopy and wall without apparent cause, and upon the fact that his son, who parked the car where it was injured, was an invitee of the Dairy. The Dairy has appealed.
A question involved is this: Did the parking of the automobile under the canopy change the status of the one who parked it there from that of an invitee to that of a licensee, so far as injuries to the automobile as a result of being in that particular position are concerned? If a licensee, plaintiff is not entitled to recover in this case.
The automobile was parked there by Mr. Bird's son, Montell. The latter tested milk for the Federated Milk Producers *Page 332 
on the Dairy premises. There is no question about his being an invitee so far as his duties were concerned. However the use of the automobile was not necessary to those duties. Its use was a matter of convenience to himself in going to and from work. Sometimes he used a bicycle.
The dairy furnished ample parking space for workers and visitors to the plant. Montell did not park in this space, although he knew of it. The reason he gave for parking where he did is that he saw other cars parked there and did not know that it was not to be used as a parking place. The canopy was in two parts: an east and a west. The west part covered entrances to a garage or barn where the company delivery trucks were stored when not in use. The east part covered the side of the garage used for repair purposes. There were no entrances here. Under this part of the canopy the company parked its trucks when they were in need of repair. It does not appear that Montell Bird knew of this fact, although he had worked there more than a year. It was against company orders to park cars other than delivery trucks under the canopy any place; but the employees disobeyed this order and parked under the east wing of the canopy. It does not appear that Montell Bird knew of these company orders.
On the day of the accident some of the employees had parked their automobiles, contrary to orders, under the east wing of the canopy. Their machines, too, were injured when the canopy and wall fell. Montell had parked his father's automobile under the west wing directly in front of sliding doors closing an entrance to one of the storage places for delivery trucks. According to his testimony he did so because he assumed from seeing other cars parked under the canopy that such space could be so used. He knew, however, that trucks would have to be stored there later in the day, but he expected to be away before they came.
We believe his assumption was unwarranted. Even though the parking of automobiles under the east canopy where there were no doors, might have mislead the uninitiated *Page 333 
into believing that such space was intended for general parking purposes, it is rather a stretch of reasoning to believe that the space in front of the garage doors was intended for parking purposes. That is not common sense. The very fact that there were doors here was a warning that it was not a parking place. The fact that the other cars were parked under the canopy at places where there were no doors would impress the average person with the thought that the garage entrances should be left clear.
We believe plaintiff's case is founded upon a fallacy. An invitee must use the owner's premises in the usual, ordinary, and customary way. 20 R.C.L. 68, § 59. It cannot be said that to shut off the owner's use of its garage is the usual, ordinary, and customary way contemplated for the              1-3 public. When Montell Bird so parked, he became, so far as parking the car was concerned, at best a mere licensee, and took that part of the premises as he found them.
"* * * It may be laid down as a general rule that the liability of the owner of the premises extends no further than the invitation." 14 L.R.A., N.S., 1119, and cases therein cited. See, also, 17 Ann. Cas. 591.
As to the duty to a licensee see 20 R.C.L. 57, § 53.
This disposes of the case. We shall not discuss the doctrine of res ipsa loquitur. The judgment of the lower court is vacated and set aside, and the case remanded with directions to the lower court to enter a judgment of no cause of action.
Costs to appellant.
MOFFAT, C.J., and LARSON, J., concur.